EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Hopeton, Walker on 06/06/2022.
The application has been amended as follows: 
On line 1 of claim 9, remove, “claim 7”, replace with -- claim 1 --.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, applicant has sufficiently defined and claimed an imaging apparatus, whereby the prior art does not teach or suggest a control unit configured to: control a travel of the opening and closing blade based on the first traveling torque and the second traveling torque; determining a reception of a first user input to select a first imaging mode, wherein the first imaging mode is a mode to brighten a center of an image more than an end portion of the image in an up-down direction; and control at least one of the current value in the coil or a time length from start of the electric conduction to the coil to start the travel of the opening and closing blade, such that an exposure time of the center of the image becomes longer than an exposure time of the end portion of the image, based on the reception of the first user input, in combination with all other limitations set forth in the claim.
Regarding claim 15, applicant has sufficiently defined and claimed a shutter driving method, whereby the prior art does not teach or suggest controlling, by a control unit, a travel of the opening and closing blade based on the first traveling torque and the second traveling torque; determining, by the control unit, a reception of a user input to select an imaging mode, wherein the imaging mode is a mode to brighten a center of an image more than an end portion of the image in an up-down direction; and setting, by the control unit, at least one of a current value in the coil or a time length from start of the electric conduction to the coil to start of the travel of the opening and closing blade, such that an exposure time of the center of the image becomes longer than an exposure of the end portion of the image, based on the reception of the user input, in combination with all other limitations set forth in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852